

115 S344 IS: Strong Families Act
U.S. Senate
2017-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 344IN THE SENATE OF THE UNITED STATESFebruary 8 (legislative day, February 6), 2017Mrs. Fischer (for herself and Mr. King) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide a credit to employers who provide paid family
			 and medical leave, and for other purposes.
	
 1.Short titleThis Act may be cited as the Strong Families Act. 2.Employer credit for paid family and medical leave (a)In general (1)Allowance of creditSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
					
						45S.Employer credit for paid family and medical leave
 (a)In generalFor purposes of section 38, in the case of an eligible employer, the paid family and medical leave credit is an amount equal to 25 percent of the amount of wages paid to qualifying employees during any period in which such employees are on family and medical leave.
							(b)Limitations
 (1)In generalThe credit allowed under subsection (a) with respect to any employee for any taxable year shall not exceed the lesser of—
 (A)$3,000, or (B)the product of the wages normally paid to such employee for each hour (or fraction thereof) of services performed for the employer and the number of hours (or fraction thereof) for which family and medical leave is taken.
									For purposes of subparagraph (B), in the case of any employee who is not paid on an hourly
			 basis, the wages of such employee shall be prorated to an hourly basis
			 under regulations established by the Secretary, in consultation with the
 Secretary of Labor.(2)Maximum amount of leave subject to creditThe amount of family and medical leave that may be taken into account with respect to any employee under subsection (a) for any taxable year shall not exceed 12 weeks.
 (c)Eligible employerFor purposes of this section— (1)In generalThe term eligible employer means any employer who has in place a policy that meets the following requirements:
 (A)The policy provides— (i)all qualifying full-time employees with not less than 2 weeks of annual paid family and medical leave, and
 (ii)all qualifying employees who are not full-time employees with an amount of annual paid family and medical leave that bears the same ratio to 2 weeks as—
 (I)the number of hours the employee is expected to work during any week, bears to (II)the number of hours an equivalent qualifying full-time employee is expected to work during the week.
 (B)The policy requires that the rate of payment under the program is not less than 100 percent of the wages normally paid to such employee for services performed for the employer.
									(2)Special rule for certain employers
 (A)In generalAn added employer shall not be treated as an eligible employer unless such employer provides paid family and medical leave under a policy with a provision that states that the employer—
 (i)will not interfere with, restrain, or deny the exercise of or the attempt to exercise, any right provided under the policy, and
 (ii)will not discharge or in any other manner discriminate against any individual for opposing any practice prohibited by the policy.
 (B)Added employer; added employeeFor purposes of this paragraph— (i)Added employeeThe term added employee means a qualifying employee who is not covered by title I of the Family and Medical Leave Act of 1993.
 (ii)Added employerThe term added employer means an eligible employer (determined without regard to this paragraph), whether or not covered by that title I, who offers paid family and medical leave to added employees.
 (3)Treatment of State-paid benefitsFor purposes of paragraph (1), any leave which is paid by a State or local government shall not be taken into account in determining the amount of paid family and medical leave provided by the employer.
 (4)No inferenceNothing in this subsection shall be construed as subjecting an employer to any penalty, liability, or other consequence (other than ineligibility for the credit allowed by reason of subsection (a)) for failure to comply with the requirements of this subsection.
 (d)Qualifying employeesFor purposes of this section, the term qualifying employee means any employee (as defined in section 3(e) of the Fair Labor Standards Act of 1938) who has been employed by the employer for 1 year or more.
 (e)Family and medical leaveFor purposes of this section, the term family and medical leave means leave for any purpose described under subparagraph (A), (B), (C), (D), or (E) of paragraph (1), or paragraph (3), of section 102(a) of the Family and Medical Leave Act of 1993, whether the leave is provided under that Act or by a policy of the employer. Such term shall not include any leave provided as paid vacation leave, personal leave, or medical or sick leave (within the meaning of those 3 terms under section 102(d)(2) of that Act).
 (f)WagesFor purposes of this section, the term wages has the meaning given such term by subsection (b) of section 3306 (determined without regard to any dollar limitation contained in such section). Such term shall not include any amount taken into account for purposes of determining any other credit allowed under this subpart.
							(g)Election To have credit not apply
 (1)In generalA taxpayer may elect to have this section not apply for any taxable year. (2)Other rulesRules similar to the rules of paragraphs (2) and (3) of section 51(j) shall apply for purposes of this subsection.
 (h)TerminationThis section shall not apply to wages paid in any taxable year beginning after the date which is 2 years after the date of the enactment of the Strong Families Act..
 (b)Credit part of general business creditSection 38(b) of the Internal Revenue Code of 1986 is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:  (37)in the case of an eligible employer (as defined in section 45S(c)), the paid family and medical leave credit determined under section 45S(a)..
 (c)Credit allowed against AMTSubparagraph (B) of section 38(c)(4) of the Internal Revenue Code of 1986 is amended by redesignating clauses (vii) through (ix) as clauses (vii) through (x), respectively, and by inserting after clause (vi) the following new clause:
				
 (vii)the credit determined under section 45S,. (d)Conforming amendments (1)Denial of double benefitSection 280C(a) of the Internal Revenue Code of 1986 is amended by inserting 45S(a), after 45P(a),.
 (2)Election to have credit not applySection 6501(m) of such Code is amended by inserting 45S(g), after 45H(g),. (3)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:
					Sec. 45S. Employer credit for paid family and medical leave..
 (e)Effective dateThe amendments made by this section shall apply to wages paid in taxable years beginning after the date of the enactment of this Act.
			3.GAO study of impact of tax credit to promote access to paid family and medical leave
 (a)StudyNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States, in consultation with the Secretary of the Treasury and the Secretary of Labor, shall—
 (1)complete a study that— (A)examines the effectiveness of the tax credit for paid family and medical leave authorized under section 45S of the Internal Revenue Code of 1986 (as added by this Act) in terms of—
 (i)increasing access to paid family and medical leave among qualifying employees; (ii)promoting the creation of new paid family and medical leave policies among eligible employers;
 (iii)increasing the generosity of existing paid family and medical leave policies among eligible employers; and
 (iv)incenting employee or employer behavior that might not otherwise have occurred in the absence of the credit;
 (B)provides recommendations for ways to modify or enhance the tax credit to further promote access to paid family and medical leave for qualifying employees; and
 (C)provides suggestions of alternative policies that Federal and State governments could implement to increase access to paid family and medical leave, particularly among qualifying employees; and
 (2)prepare and submit a report to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives setting forth the conclusions of the study conducted under paragraph (1) in such a manner that the recommendations included in the report can inform future legislative action. Such report shall also be made publicly available via the website of the Government Accountability Office.
 (b)ProhibitionIn carrying out the requirements of this section, the Comptroller General of the United States may request qualitative and quantitative information from employers and employees claiming the credit under section 45S of the Internal Revenue Code of 1986, but nothing in this section shall be construed as mandating additional reporting requirements for such employers or employees beyond what is already required by law.
			4.Reduction of the number of
			 nonessential vehicles purchased and leased by the Federal Government
			(a)Review of
 nonessential vehicle purchaseThe Director of the Office of Management and Budget, in consultation with the head of the relevant Executive agency, shall complete each of the following:
 (1)Determine the total dollar amount obligated by each Executive agency to purchase civilian vehicles in fiscal year 2010.
 (2)Determine the total dollar amount obligated by each Executive agency to lease civilian vehicles in fiscal year 2010.
 (3)Determine the total number of civilian vehicles purchased by each Executive agency in fiscal year 2010.
 (4)Determine the total number of civilian vehicles leased by each Executive agency in fiscal year 2010.
 (5)Determine the total dollar amount that would be 10 percent less than the dollar amount determined under paragraphs (1) and (2) for each Executive agency.
				(b)Reduction of
 nonessential vehicle purchaseFor each of fiscal years 2017 through 2021, each Executive agency may not obligate more than the dollar amount determined under subsection (a)(5) for the Executive agency to purchase or lease civilian vehicles.
 (c)SharingThe Administrator of General Services shall ensure that an Executive agency may share excess or unused vehicles with another Executive agency that may need temporary or long-term use of additional vehicles through the Federal Fleet Management System.
			(d)National
 security exceptionThe limits on the purchase and procurement of vehicles under this section shall not apply to the purchase or procurement of any vehicle that has been determined by the President to be essential for reasons of national security.
 (e)DefinitionsIn this section:
				(1)Civilian
 vehicleThe term civilian vehicle means a vehicle that is not used for purposes of military combat, the training or deployment of members of the Armed Forces, or such other uses as determined by the Director of the Office of Management and Budget, in consultation with the Administrator of General Services.
				(2)Executive
 agencyThe term Executive agency has the meaning given that term under section 105 of title 5, United States Code.
				5.United States Enrichment Corporation Fund
 (a)RescissionSubject to subsection (b), all unobligated amounts in the United States Enrichment Corporation Fund are permanently rescinded.
 (b)Exclusions from rescissionThe rescission under subsection (a) shall not apply to amounts that were designated by Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).